DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        EDWARD LEE WESBY,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-98

                              [April 6, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 76001925CF10C.

  Edward Lee Wesby, Bowling Green, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed. See Atwell v. State, 128 So. 3d 167 (Fla. 4th DCA 2013),
rev. granted, 160 So. 3d 892 (Fla. 2014).

GROSS, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.